‌Exhibit 10.4

Employment Agreement

This Employment Agreement (the “Agreement”) is entered into on and effective as
of October 20, 2020 (the “Effective Date”), by and between Melissa Collins (the
“Executive”) and The Container Store Group, Inc., a Delaware corporation
(“Parent”), and any of its subsidiaries and affiliates as may employ the
Executive from time to time (collectively, and together with any successor
thereto, the “Company”).



RECITALS



WHEREAS, the Executive is currently employed by the Company and serves as its
Chief Marketing Officer;



WHEREAS, the Company desires to assure itself of the continued services of the
Executive by entering into this Agreement; and



WHEREAS, the Executive desires to continue to provide services to the Company on
the terms and subject to the conditions set out in this Agreement.



NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto, intending to be
legally bound hereby, agree as follows:



ARTICLE I.
DefinED TERMS
1.1Previously Defined Terms. As used herein, each term defined in the first
paragraph and recitals of this Agreement shall have the meaning set forth above.
1.2Definitions. As used herein, the following terms shall have the following
respective meanings:
(a)“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. As used in the preceding sentence, “control” has the meaning given such
term under Rule 405 of the Securities Act of 1933, as amended.
(b)“Annual Base Salary” has the meaning set forth in Section 3.1.
(c)“Annual Bonus” has the meaning set forth in Section 3.3.
(d)“Board” means the Board of Directors of Parent.
(e)The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon the occurrence of any one or more of the following events: (i) a
material breach by the Executive of any material provision of this Agreement
which is not corrected by the Executive within thirty (30) days after receipt of
written notice from the Company specifying such breach, to the extent such
breach is capable of cure; (ii) the

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Executive’s conviction of, or entry by the Executive of a guilty or nolo
contendere plea to, the commission of a felony or a crime involving moral
turpitude, other than vicarious liability or traffic violations; (iii) the
Executive’s intentional breach of Company policies constituting theft or
embezzlement from the Company or any of its customers or suppliers; or (iv) the
Executive’s gross neglect or intentional misconduct in connection with the
performance of any material portion of the Executive’s duties (which, in the
case of the Executive’s gross neglect, is not corrected by the Executive within
thirty (30) days after receipt of written notice from the Company specifying
such neglect, to the extent that such neglect is capable of cure).
(f) “Change in Control” has the meaning set forth in the Company’s Amended and
Restated 2013 Incentive Award Plan, provided that such event also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).
(g)“Change in Control Period” means the period beginning on the date of a Change
in Control and ending on the first (1st) anniversary of such Change in Control.
(h)“CIC Continuation Period” has the meaning set forth in Section 5.3.
(i)“Code” means the United States Internal Revenue Code of 1986, as amended.
(j)“Compensation Committee” means the Compensation Committee of the Board.
(k)“Competitive Business” has the meaning set forth in Section 6.1.
(l)“Continuation Period” has the meaning set forth in Section 5.2.
(m)“Date of Termination” means: (i) if the Executive’s employment is terminated
by the Executive’s death, the date of death; (ii) if the Executive’s employment
is terminated pursuant to Sections 4.1(b)–(f), either the date indicated in the
Notice of Termination or the date specified by the Company pursuant to Section
4.2, whichever is earlier; or (iii) if the Executive’s employment is terminated
due to the expiration of the Term under Section 2.2, the date of expiration of
the Term.
(n)“Disability” means the Executive’s incapacity to perform the essential duties
of the Executive’s position for any six (6) months (whether or not consecutive)
during any twelve (12) month period due to the Executive’s physical or mental
illness, as determined by a physician mutually acceptable to, and agreed to in
good faith by, a majority of the Board and the Executive.
(o)“Equity Award” has the meaning set forth in Section 4.3.
(p)“Fiscal Year” means the fiscal year of the Company, as in effect from time to
time.
(q)The Executive shall have “Good Reason” to resign from the Executive’s
employment hereunder upon the occurrence of any one or more of the following
events without

2

US-DOCS\118203644.4

--------------------------------------------------------------------------------

the Executive’s prior written consent: (i) an adverse change in the Executive’s
title or reporting line or the Executive’s material duties, authorities or
responsibilities; (ii) the assignment to the Executive of duties materially
inconsistent with the Executive’s position; (iii) a material breach by the
Company of any material provision of this Agreement; (iv) a reduction of the
Executive’s Annual Base Salary or benefits hereunder (other than any such
reduction by no more than 10% of the Executive’s Annual Base Salary which is
part of, and generally consistent with, a general reduction affecting other
similarly situated executives of the Company) or Annual Bonus opportunity (it
being understood that the Performance Targets shall be determined annually by
the Board); (v) failure of the Company to pay any portion of the Annual Base
Salary or Annual Bonus otherwise payable to the Executive or to provide the
benefits set forth in Section 3.4 (other than as provided in clause (iv) above);
or (vi) the Company’s requiring the Executive to be headquartered at any office
or location more than fifty (50) miles from Coppell, Texas, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations. Notwithstanding the foregoing,
the Executive may not resign from employment for Good Reason unless: (A) the
Executive provides the Company with at least sixty (60) days prior written
Notice of Termination of the Executive’s intent to resign for Good Reason and
(B) the Company has not corrected the circumstances constituting Good Reason
prior to the Date of Termination specified in the Notice of Termination;
provided, that such Notice of Termination may not be given later than ninety
(90) days after the initial occurrence of the event constituting Good Reason.
(r)“Health Gross-Up Payment” means an additional amount equal to the federal,
state and local income and payroll taxes that the Executive incurs on each
monthly Health Payment.
(s)“Health Payment” means the monthly premium amount paid by the Executive
pursuant to Section 5.2.
(t)“Notice of Termination” has the meaning set forth in Section 4.2.
(u)“Performance-Based Awards” has the meaning set forth in Section 5.1.
(v)“Performance Measurement Date” has the meaning set forth in Section 5.1.
(w)“Performance Target” has the meaning set forth in Section 3.3.
(x)“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.
(y)“Proprietary Information” has the meaning set forth in Section 7.1.
(z)“Pro-Ration Fraction” has the meaning set forth in Section 5.1.
(aa)“Qualifying Termination” has the meaning set forth in Section 5.2.
(bb)“Quarterly Bonus” has the meaning set forth in Section 3.2.

3

US-DOCS\118203644.4

--------------------------------------------------------------------------------

(cc)“Restricted Period” has the meaning set forth in Section 6.1.
(dd)“Section 409A” means Section 409A of the United States Internal Revenue Code
of 1986, as amended, and the Department of Treasury regulations and other
interpretive guidance issued with respect thereto.
(ee)“Term” has the meaning set forth in Section 2.2.
(ff)“Time-Based Awards” has the meaning set forth in Section 5.1.
ARTICLE II.
Employment
2.1Employment of Executive. The Company hereby agrees to continue to employ the
Executive, and the Executive agrees to remain in the employ of the Company, on
the terms and subject to the conditions herein provided.
2.2Term. The term of employment under this Agreement (the “Term”) shall be for
the period beginning on the Effective Date and ending on October 20, 2023,
unless earlier terminated as provided in Section 4.1.
2.3Position and Duties. During the Term, the Executive shall serve as the
Company’s Chief Marketing Officer, with such customary responsibilities, duties
and authority as may from time to time be assigned to the Executive by the Chief
Executive Officer. Such duties, responsibilities and authority may include
services for one or more subsidiaries or Affiliates of the Company. The
Executive shall report to the Chief Executive Officer. The Executive shall
devote substantially all of the Executive’s working time and efforts to the
business and affairs of the Company. The Executive agrees to observe and comply
with the Company’s rules and policies, as the same may be adopted and amended
from time to time.
ARTICLE III.
Compensation and Related Matters
3.1Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $350,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, subject to review annually for
possible increase, but not decrease (other than any decrease that would not
constitute Good Reason), in the Board’s discretion (the “Annual Base Salary”).
3.2Fiscal Year 2020 Bonuses. With respect to the Company’s 2020 Fiscal Year, for
each fiscal quarter ending after the Effective Date, subject to the Executive’s
continued employment for the full fiscal quarter, the Executive shall be
eligible to receive a quarterly cash bonus (the “Quarterly Bonus”) in an amount
equal to 0.10% of Company quarterly EBITDA, which shall be determined in the
same manner, and with the same adjustments, as Consolidated EBITDA (as defined
in the Credit Agreement, entered into as of April 6, 2012, among the Company,
the Guarantors (as defined therein) party thereto, the Lenders (as defined
therein), JPMorgan Chase Bank, N.A., and the other parties thereto, as amended
from time to time (the “Credit Agreement”)) is determined for purposes of the
Credit Agreement. Such Quarterly

4

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Bonus shall be payable within thirty (30) days after the date such Company
quarterly EBITDA is determined by the Company and in any event within the period
required by Section 409A such that the Quarterly Bonus qualifies as a
“short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department of
Treasury Regulations.
3.3Annual Bonus. Beginning with Fiscal Year 2021, with respect to each Fiscal
Year that ends during the Term, the Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”) based upon Company annual EBITDA and/or
other financial and non-financial performance targets (the “Performance
Targets”), established by the Board; provided that if any such Performance
Target is based on Company annual EBITDA, EBITDA shall be determined in the same
manner, and with the same adjustments, as Consolidated EBITDA is determined for
purposes of the Credit Agreement. The target Annual Bonus shall be 40% of the
Annual Base Salary and the maximum Annual Bonus shall be 75% of the Annual Base
Salary. The amount of the Annual Bonus shall be based upon the Company’s
attainment of the Performance Targets, as determined by the Board (or any
authorized committee of the Board). If the percentile level of achievement of a
Performance Target is between two levels, the amount earned shall be determined
on the basis of a straight-line interpolation between such levels. Each such
Annual Bonus shall be payable within thirty (30) days following the completion
of the audited financials for the Fiscal Year to which such Annual Bonus
relates, but in any event within the period required by Section 409A such that
it qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of
the Department of Treasury Regulations. Notwithstanding the foregoing, except as
set forth in Article V, no bonus shall be payable with respect to any Fiscal
Year unless the Executive remains continuously employed with the Company during
the period beginning on the Effective Date and ending on the last day of such
Fiscal Year.
3.4Annual Equity-Based Compensation. From and after the Effective Date, the
amount and form of the Executive’s annual equity awards and the applicable
performance targets thereunder shall be determined in or prior to the applicable
Fiscal Years. If the percentile level of achievement of a performance target is
between two levels, the amount earned shall be determined on the basis of a
straight-line interpolation between such levels.
3.5Benefits. During the Term, the Executive shall be entitled to the following
benefits: (a) participation in the Company’s employee health and welfare benefit
plans and programs and arrangements which are applicable to the Company’s senior
executives as may be adopted by the Company from time to time, subject to the
terms and conditions of the applicable employee benefit plan, program or
arrangement, and (b) indemnification and/or directors and officers liability
insurance coverage insuring the Executive against insurable events which occur
while the Executive is a director or executive officer of the Company, on terms
and conditions that are comparable to those then provided to other current or
former directors or executive officers of the Company.
3.6Vacation and Holidays. During the Term, the Executive shall be entitled to
paid vacation and holidays in accordance with the Company’s policies applicable
to senior executives of the Company, provided that the Executive shall be
entitled to paid vacation of no less than four (4) weeks for each full Fiscal
Year during the Term. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive.

5

US-DOCS\118203644.4

--------------------------------------------------------------------------------

3.7Expenses. During the Term, the Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by the Executive in the
performance of the Executive’s duties to the Company in accordance with the
Company’s expense reimbursement policy.
3.8Lifetime Executive Discount. During the Term and following the Date of
Termination, the Executive shall be entitled to a sales discount on the
Company’s products that is the same as the sales discount afforded to executives
of the Company (as may be modified from time to time).
ARTICLE IV.
Termination
4.1Circumstances. During the Term, the Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:
(a)Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.
(b)Disability. If the Executive has incurred a Disability, the Company may
terminate the Executive’s employment due thereto.
(c)Termination for Cause. The Company may terminate the Executive’s employment
for Cause.
(d)Termination without Cause. The Company may terminate the Executive’s
employment without Cause.
(e)Resignation for Good Reason. The Executive may resign from the Executive’s
employment for Good Reason.
(f)Resignation without Good Reason. The Executive may resign from the
Executive’s employment without Good Reason.
4.2Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive pursuant to Section 4.1 (other than termination due
to death pursuant to Section 4.1(a)) shall be communicated by a written notice
to the other party hereto. Such written notice (a “Notice of Termination”)
shall: (a) indicate the specific termination provision in this Agreement relied
upon; and (b) specify a Date of Termination which, (i) if submitted by the
Executive, shall be at least sixty (60) days, but no more than six (6) months,
following the date of such notice and (ii) if submitted by the Company in
connection with a termination of employment by the Company without Cause, shall
be at least thirty (30) days following the date of such notice. Notwithstanding
the foregoing, the Company may, in its sole discretion, change the Executive’s
proposed Date of Termination to any date following the Company’s receipt of the
Executive’s Notice of Termination and prior to the date specified in such Notice
of Termination. A Notice of Termination submitted by the Company in connection
with a termination of employment by the Company for Cause may provide for a Date
of

6

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Termination on the date the Executive receives the Notice of Termination, or any
date thereafter chosen by the Company in its sole discretion; provided that,
notwithstanding the foregoing, any Notice of Termination submitted by the
Company in connection with a termination of the Executive’s employment for Cause
within the meaning of Section 1.2(e)(i) (due to the Executive’s material breach
of any material provision of this Agreement) or Section 1.2(e)(iv) (due to the
Executive’s gross neglect in connection with the performance of any material
portion of the Executive’s duties) shall indicate a Date of Termination that is
at least thirty (30) days following the date of such notice, provided that such
breach is capable of cure. The failure by the Company or the Executive to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause, Good Reason or Disability shall not waive any right of the
Company or the Executive hereunder or preclude the Company or the Executive from
asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder; provided that a Notice of Termination submitted by
the Executive of the Executive’s intent to resign for Good Reason may not be
given later than ninety (90) days after the initial occurrence of the event
constituting Good Reason.
4.3Company Obligations upon Termination. Upon termination of the Executive’s
employment, the Executive (or, in the event of the Executive’s death, such
person as the Executive shall designate prior to the Executive’s death in a
written notice to the Company or, if no such person is designated, the
Executive’s estate) shall be entitled to receive: (a) any amount of the Annual
Base Salary through the Date of Termination not theretofore paid; (b) any
reimbursement of expenses incurred through the Date of Termination owing to the
Executive under Section 3.7; (c) any accrued but unused vacation pay owed to the
Executive pursuant to Section 3.6; and (d) any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3.5, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (including, if applicable, any death benefits). Except
as otherwise set forth in Sections 5.1, 5.2 and 5.3 below, the payments and
benefits described in this Section 4.3 shall be the only payments and benefits
payable in the event of the Executive’s termination of employment for any reason
(other than, for the avoidance of doubt, any payments or benefits to which the
Executive is entitled by virtue of the Executive being a stockholder of the
Company) and any equity-based awards (each, an “Equity Award”) the Executive
holds on the Date of Termination shall be treated as provided in the applicable
plan or award agreement. The amounts in subsections (a)-(c) above shall be paid
within sixty (60) days after the Date of Termination or, if earlier, on or
before the time required by law, but in any event within the period required by
Section 409A such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury Regulations.
ARTICLE V.
Severance Payments
5.1Termination due to Death or Disability. If the Executive’s employment is
terminated pursuant to Section 4.1(a) due to the Executive’s death or Section
4.1(b) due to the Executive’s Disability, then, notwithstanding the last
sentence of Section 3.3, in addition to the amounts set forth in Section 4.3,
(a) all Equity Awards that are held by the Executive on the Date of Termination
and on such date are unvested and subject to only time-based vesting conditions
(“Time-Based Awards”) shall vest and, if applicable, become exercisable with
respect to a

7

US-DOCS\118203644.4

--------------------------------------------------------------------------------

number of Company shares equal to the number of Company shares that are
scheduled to vest on the next scheduled time-vesting date multiplied by a
fraction (the “Pro-Ration Fraction”), the numerator of which is the number of
days from the last time-vesting date and through the Date of Termination and the
denominator of which is the total number of days from the last time-vesting date
through and including the next scheduled time-vesting date, and all remaining
Time-Based Awards (for the avoidance of doubt, not including any Equity Awards
that were already vested prior to the Date of Termination) shall be forfeited on
the Date of Termination, (b) all Equity Awards that are held by the Executive on
the Date of Termination and on such date are unvested and subject to
performance-vesting conditions, which, for the avoidance of doubt, shall include
any Equity Awards with respect to which the level of achievement of applicable
performance targets has not yet been determined by the Board or applicable
subcommittee thereof, whether or not the applicable period over which such
targets are measured ends after, or ended before, the Date of Termination
(“Performance-Based Awards”) shall remain outstanding and eligible to vest and,
if applicable, become exercisable, on the date as of which such level of
achievement is determined (the “Performance Measurement Date”) in a number of
Company shares based on the actual level of achievement of the performance
targets as determined on the Performance Measurement Date, multiplied by the
Pro-Ration Fraction, and all remaining Performance-Based Awards (for the
avoidance of doubt, not including any Equity Awards that were already vested
prior to the Date of Termination) shall be forfeited on the Performance
Measurement Date and (c) for a termination at any time commencing in the
Company’s 2021 Fiscal Year, the Company shall pay to the Executive (or, in the
case of the Executive’s death, to such person as the Executive shall designate
prior to the Executive’s death in a written notice to the Company or, if no such
person is designated, the Executive’s estate) a prorated amount of the Annual
Bonus for the Fiscal Year in which the Date of Termination occurs that the
Executive would have received to the extent the Executive remained employed
through the end of the Fiscal Year in which the Date of Termination occurred
based on the Company’s actual attainment of the applicable Performance Targets
(prorated based on the number days that the Executive is employed by the Company
during the Fiscal Year in which the Date of Termination occurs), payable at the
same time such Annual Bonus would have been paid had the Executive remained
employed through the end of the Fiscal Year in which the Date of Termination
occurs but in any event within the period required by Section 409A such that it
qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the
Department of Treasury Regulations (but in no event earlier than January 1, or
later than December 31, of the calendar year immediately following the calendar
year in which the Date of Termination occurs).
5.2Termination without Cause; Resignation for Good Reason. If the Executive’s
employment is terminated by the Company without Cause pursuant to
Section 4.1(d), or the Executive resigns from employment for Good Reason
pursuant to Section 4.1(e) (each such event a “Qualifying Termination”), and
such Qualifying Termination does not occur during a Change in Control Period,
then, in addition to the amounts set forth in Section 4.3, (i) the Company shall
pay the Executive an amount equal to 1.5 times the Annual Base Salary as in
effect immediately prior to the Date of Termination (but prior to any reduction
that constitutes Good Reason) payable in equal installments in accordance with
the Company’s payroll practices (disregarding, however, any past or future
changes in the Company’s payroll practices that would result in an impermissible
change in the timing of payments under this provision for purposes of Section
409A), during the eighteen- (18-) month period beginning on the first payroll
date that follows the thirtieth (30th) day following the Date of Termination,
(ii) all Time-

8

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Based Awards held by the Executive on the Date of Termination shall vest and, if
applicable, become exercisable with respect to a number of Company shares equal
to the number of Company shares that are scheduled to vest on the next scheduled
time-vesting date multiplied by the Pro-Ration Fraction, and all remaining
Time-Based Awards (for the avoidance of doubt, not including any Equity Awards
that were already vested prior to the Date of Termination) shall be forfeited on
the Date of Termination, (iii) all Performance-Based Awards held by the
Executive on the Date of Termination shall remain outstanding and eligible to
vest and, if applicable, become exercisable, on the Performance Measurement Date
in a number of Company shares based on the actual level of achievement of the
performance targets as determined on the Performance Measurement Date,
multiplied by the Pro-Ration Fraction, and all remaining Performance-Based
Awards (for the avoidance of doubt, not including any Equity Awards that were
already vested prior to the Date of Termination) shall be forfeited on the
Performance Measurement Date and (iv) during the eighteen- (18-) month period
beginning on the Date of Termination (such period, the “Continuation Period”),
the Executive and the Executive’s eligible dependents, if applicable, shall be
entitled to continued participation in the Company’s medical, health, disability
and similar welfare benefit plans in which the Executive and the Executive’s
eligible dependents, if applicable, were participating on the Date of
Termination at the Company’s sole expense; provided that if such continued
participation is not permitted under such plans, the Company shall provide to
the Executive and the Executive’s eligible dependents, if applicable,
substantially similar benefits during the Continuation Period; provided,
further, that in order to receive such continued coverage, the Executive shall
be required to pay to the Company at the same time that premium payments are due
for the month an amount equal to the full monthly premium payments required for
such coverage. The Company shall reimburse to the Executive monthly the Health
Payment no later than the next payroll date of the Company that occurs after the
date the premium for the month is paid by the Executive. In addition, on each
date on which the monthly Health Payments are made, the Company shall pay to the
Executive the Health Gross-Up Payment. The COBRA health continuation period
under Section 4980B of the Code shall run concurrently with the period of
continued health coverage following the termination date. The Health Payment
paid to the Executive during the period of time during which the Executive would
be entitled to continuation coverage under the Company’s group health plan under
COBRA is intended to qualify for the exception from deferred compensation as a
medical benefit provided in accordance with the requirements of Section
1.409A-1(b)(9)(v)(B) of the Department of Treasury Regulations. The Health
Payment and the Health Gross-up Payment shall be reimbursed to the Executive in
a manner that complies with the requirements of Section 1.409A-3(i)(1)(iv) of
the Department of Treasury Regulations.
5.3Qualifying Termination During a Change in Control Period. If the Executive
experiences a Qualifying Termination during a Change in Control Period, then, in
addition to the amounts set forth in Section 4.3, (i) the Company shall pay the
Executive an amount equal to two (2) times the Annual Base Salary as in effect
immediately prior to the Date of Termination (but prior to any reduction that
constitutes Good Reason) payable in equal installments in accordance with the
Company’s payroll practices (disregarding, however, any past or future changes
in the Company’s payroll practices that would result in an impermissible change
in the timing of payments under this provision for purposes of Section 409A),
during the two (2)-year period beginning on the first payroll date that follows
the thirtieth (30th) day following the Date of Termination, (ii) all Time-Based
Awards that are held by the Executive on the Date of Termination shall, as of
the Date of Termination, become fully vested and exercisable, (iii) all

9

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Performance-Based Awards held by the Executive on the Date of Termination shall,
as of the Date of Termination, vest in the amount that would have vested had the
applicable performance period been completed and maximum performance levels
achieved; and (iv) during the two (2) year period beginning on the Date of
Termination (such period, the “CIC Continuation Period”), the Executive and the
Executive’s eligible dependents, if applicable, shall be entitled to continued
participation in the Company’s medical, health, disability and similar welfare
benefit plans in which the Executive and the Executive’s eligible dependents, if
applicable, were participating on the Date of Termination at the Company’s sole
expense; provided, that if such continued participation is not permitted under
such plans, the Company shall provide to the Executive and the Executive’s
eligible dependents, if applicable, substantially similar benefits during the
CIC Continuation Period; provided, further, that in order to receive such
continued coverage, the Executive shall be required to pay to the Company at the
same time that premium payments are due for the month an amount equal to the
full monthly premium payments required for such coverage. The Company shall
reimburse to the Executive monthly the Health Payment no later than the next
payroll date of the Company that occurs after the date the premium for the month
is paid by the Executive. In addition, on each date on which the monthly Health
Payments are made, the Company shall pay to the Executive the Health Gross-Up
Payment. The COBRA health continuation period under Section 4980B of the Code
shall run concurrently with the period of continued health coverage following
the termination date. The Health Payment paid to the Executive during the period
of time during which the Executive would be entitled to continuation coverage
under the Company’s group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Section 1.409A-1(b)(9)(v)(B) of the Department of
Treasury Regulations. The Health Payment and the Health Gross-up Payment shall
be reimbursed to the Executive in a manner that complies with the requirements
of Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations. If the
Executive dies after the Executive becomes entitled to any payments pursuant to
Section 4.3, Section 5.2 or this Section 5.3, any remaining unpaid amounts shall
be paid, at the time and in the manner such payments otherwise would have been
paid to the Executive, to such person as the Executive shall designate in a
written notice to the Company (or, if no such person is designated, to the
Executive’s estate).
5.4Section 409A. Notwithstanding any provision to the contrary in this
Agreement, no cash payments or other benefits described in Sections 5.2 or 5.3
will be paid or made available to the Executive unless the Executive’s
termination of employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations, and
unless, on or prior to the thirtieth (30th) day following the Date of
Termination, (a) the Executive shall have executed a waiver and release of
claims in the form attached as Exhibit A hereto, and (b) such release shall not
have been revoked by the Executive prior to such thirtieth (30th) day.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of the Executive’s separation from service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
such portion of the Executive’s termination benefits shall not be provided to
the Executive prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service” with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the

10

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Code) or (ii) the date of the Executive’s death. Upon the expiration of the
applicable deferral period under Section 409A(a)(2)(B)(i) of the Code, all
payments deferred pursuant to Section 5.2 or 5.3 shall be paid in a lump sum to
the Executive, and any remaining payments due under this Agreement shall be paid
as otherwise provided herein. For the avoidance of doubt, no payments or
benefits shall be payable under Section 5.2 or 5.3 in the event of the
Executive’s termination of employment due to expiration of the Term under
Section 2.2.
5.5Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto that shall have accrued prior to such
expiration or termination or that by their express terms survive the expiration
or termination of the Term.
ARTICLE VI.
Non-Competition; Non-Solicitation
6.1Non-Competition Obligation. The Executive shall not, at any time during the
period commencing on the Effective Date and ending on the second (2nd)
anniversary of the Date of Termination (the “Restricted Period”), directly or
indirectly, enter the employ of, or render any services to, any Person engaged
in any business in North America or anywhere in the world in which the Company
conducts business as of the Date of Termination (a) which derives more than
fifteen percent (15%) of its consolidated revenues from the marketing or
distribution of products sold by the Company, (b) which participates in the
manufacturing or design of modular or component shelving or drawer systems or
other material products of Elfa International AB and its subsidiaries, or (c)
which, as of the Date of Termination, the Board (including any committee
thereof) or senior management of the Company has taken active steps to engage in
or acquire (any such business, a “Competitive Business”); and the Executive
shall not become interested in any such Competitive Business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any other relationship or
capacity; provided, that nothing contained in this Section 6.1 shall be deemed
to prohibit the Executive from working for another retail organization,
provided, further, that the Executive is not engaged in any aspect of the
business of such retail organization (including, but not limited to, starting
any division or other segment of such retail organization in a Competitive
Business), whether in a supervisory, consultative or other capacity, relating to
a Competitive Business. For the avoidance of doubt, the Executive’s position as
a senior executive officer of a retail organization, of which a Competitive
Business is an immaterial aspect of its general retail business, shall not be
prohibited by, or constitute a violation of, the terms of this Section 6.1;
provided that the Executive does not participate in any day-to-day operations or
in any strategic or other decisions relating to the conduct of such retail
organization as it relates to a Competitive Business and, to the extent
necessary, has delegated such responsibilities to other management personnel of
such retail organization. It is expressly agreed that nothing contained in this
Section 6.1 shall be deemed to prohibit the Executive from acquiring, solely as
an investment, up to five percent (5%) of the outstanding shares of capital
stock of any public corporation or working for a retail organization, provided
that the Executive is not, directly or indirectly, engaged in a business
relating to a Competitive Business.
6.2Non-Solicitation Obligation. The Executive shall not, at any time during the
Restricted Period, for the Executive’s benefit or for the benefit of any other
Person, solicit the employment or services of, or hire (or cause any Person to
so solicit or hire), any person who

11

US-DOCS\118203644.4

--------------------------------------------------------------------------------

upon the termination of the Executive’s employment hereunder, or within twelve
(12) months prior thereto, was (a) employed by the Company or (b) a consultant
to the Company. The restrictions in this Section 6.2 shall not apply to (i)
general solicitations that are not specifically directed to employees of or
consultants to the Company, (ii) at the request of a former employee, serving as
an employment reference for such former employee or (iii) solicitations or
hirings of former employees of the Company whose employment was terminated by
the Company without “Cause” or who terminated their employment for “Good Reason”
(as such terms are defined in the applicable employment agreement or, in the
absence of such an agreement, as determined by a majority of the Board in its
good faith discretion).
6.3Definition. As used in this Article VI, the term “Company” shall include the
Company (as defined in the preamble hereof) and any of its direct or indirect
subsidiaries.
6.4Amendment. The provisions contained in Sections 6.1 and 6.2 may be altered
and/or waived only with the prior written consent of a majority of the Board or
the Compensation Committee.
ARTICLE VII.
Nondisclosure of Proprietary Information
7.1Nondisclosure. Except as required in the faithful performance of the
Executive’s duties hereunder or pursuant to Section 7.3, the Executive shall,
during the Term and after the Date of Termination, maintain in confidence and
shall not directly or indirectly, use, disseminate, disclose or publish, or use
for the Executive’s benefit or the benefit of any Person, any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, protocols, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (“Proprietary
Information”), or deliver to any Person any document, record, notebook, computer
program or similar repository of or containing any such Proprietary Information.
The Executive’s obligation to maintain and not use, disseminate, disclose or
publish, or use for the Executive’s benefit or the benefit of any Person any
Proprietary Information after the Date of Termination shall continue so long as
such Proprietary Information is not, or has not by legitimate means become,
generally known and in the public domain (other than by means of the Executive’s
direct or indirect disclosure of such Proprietary Information) and continues to
be maintained as Proprietary Information by the Company. The parties hereby
stipulate and agree that as between them, the Proprietary Information identified
herein is important, material and affects the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).
7.2Return of Proprietary Information. Upon termination of the Executive’s
employment with the Company for any reason, the Executive shall promptly deliver
to the Company all Proprietary Information in the Executive’s possession,
including without limitation all correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products or processes. Notwithstanding anything to the
contrary in this Section 7.2 or in Section 7.1, the Executive shall be entitled
to retain and disclose

12

US-DOCS\118203644.4

--------------------------------------------------------------------------------

to the Executive’s counsel, financial or other professional advisors and to the
Executive’s immediate family (provided that such advisors and family members
agree to the restrictions in Section 7.1 with respect to such information): (a)
information showing the Executive’s equity awards or other compensation or
relating to expense reimbursements, (b) copies of employee benefit and
compensation plans, programs, agreements and other arrangements of the Company
in which the Executive was a participant or covered and (c) compensation
information that the Executive reasonably believes the Executive requires for
the Executive’s personal tax preparation.
7.3Response to Legal Process; Contents of Book. Notwithstanding Section 7.1, (a)
the Executive may respond to a lawful and valid subpoena or other legal process
relating to the Company or its business or operations; provided that the
Executive shall: (i) give the Company the earliest possible notice thereof; (ii)
as far in advance of the return date as possible, at the Company’s sole cost and
expense, make available to the Company and its counsel the documents and other
information sought; and (iii) at the Company’s sole cost and expense, assist
such counsel in resisting or otherwise responding to such process and (b) the
Executive’s reporting of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation shall not violate or constitute
a breach of this Agreement.
7.4Non-Disparagement.
(a)The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives, members
or Affiliates, either orally or in writing, at any time; provided that the
Executive may confer in confidence with the Executive’s legal representatives
and make truthful statements as required by law.
(b)The Company agrees to instruct the members of the Board and the executive
officers of the Company not to disparage the Executive, either orally or in
writing, at any time; provided that the Company may confer in confidence with
its legal representatives and make truthful statements as required by law.
7.5Company Definition. As used in this Article VII, the term “Company” shall
include the Company (as defined in the preamble hereof), its parent, related
entities, and any of its direct or indirect subsidiaries.
7.6Exceptions. The Executive acknowledges that the Company has provided the
Executive with the following notice of immunity rights in compliance with the
requirements of the Defend Trade Secrets Act of 2016: (i) the Executive shall
not be held criminally or civilly liable under any U.S. federal or state trade
secret law for the disclosure of Proprietary Information that is made in
confidence to a U.S. federal, state or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law; (ii) the Executive shall not be held criminally or civilly
liable under any U.S. federal or state trade secret law for the disclosure of
Proprietary Information that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; and (iii) if the

13

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the Proprietary
Information to the Executive’s attorney and use the Proprietary Information in
the court proceeding, if the Executive files any document containing the
Proprietary Information under seal, and does not disclose the Proprietary
Information, except pursuant to court order. However, under no circumstance will
the Executive be authorized to disclose any information covered by
attorney-client privilege or attorney work product of the Company without prior
written consent of the Company’s General Counsel or other officer designated by
the Company.
ARTICLE VIII.
REMEDIES
8.1Acknowledgement; Blue Pencil. The Executive acknowledges and agrees that the
benefits and payments provided under this Agreement represent adequate
consideration for the Executive’s agreement to be bound by the restrictive
covenants set forth in Articles VI and VII, and that the Executive’s agreement
to be bound by such restrictive covenants is a material inducement to the
Company’s entering into this Agreement. In the event, however, that any
restrictive covenant set forth in Articles VI or VII shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it is the intention of
the Executive and Company that it will be interpreted to extend only over the
maximum period of time for which it may be enforceable, and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action.
8.2Injunctive Relief. The Executive acknowledges and agrees that a breach of the
covenants contained in Articles VI or VII will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Articles VI or VII, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief without any requirement
to post a bond. The Company acknowledges and agrees that a breach of the
covenants contained in Section 7.4(b) will cause irreparable damage to the
Executive, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Company agrees that in the event of a breach of any of the
covenants contained in Section 7.4(b), in addition to any other remedy which may
be available at law or in equity, the Executive will be entitled to specific
performance and injunctive relief without any requirement to post a bond.
ARTICLE IX.
MISCELLANEOUS
9.1Assignment. The Company may assign its rights and obligations under this
Agreement to any entity, including any successor to all or substantially all the
assets of the Company, by merger or otherwise. The Executive may not assign the
Executive’s rights or obligations under this Agreement to any individual or
entity. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors,

14

US-DOCS\118203644.4

--------------------------------------------------------------------------------

assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.
9.2Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of New York,
without reference to the principles of conflicts of law of New York or any other
jurisdiction, and where applicable, the laws of the United States.
9.3Notices. Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, as follows:
(a)If to the Company:

The Container Store Group, Inc.

500 Freeport Parkway

Coppell, TX 75019

ATTN:  General Counsel



with a copy to:

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, NY 10022

ATTN:  Howard Sobel; Bradd Williamson



(b)If to the Executive, to the address set forth in the Company’s records or at
any other address as any party shall have specified by notice in writing to the
other party.



9.4Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
9.5Entire Agreement. As of the Effective Date, the terms of this Agreement and
the other agreements and instruments contemplated hereby or referred to herein
are intended by the parties to be the final expression of their agreement with
respect to the employment of the Executive by the Company and may not be
contradicted by evidence of (and supersede) any prior or contemporaneous
agreement (including without limitation any term sheet or similar agreement
entered into between the Company and the Executive). The parties further intend
that this Agreement shall constitute the complete and exclusive statement of
their terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.
9.6Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized

15

US-DOCS\118203644.4

--------------------------------------------------------------------------------

officer of Company and approved by a majority of the Board, which expressly
identifies the amended provision of this Agreement. By an instrument in writing
similarly executed and approved by a majority of the Board, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any provision of this Agreement that such other party was or is
obligated to comply with or perform, provided, that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure to comply or conform. No failure to exercise and no delay in exercising
any right, remedy, or power hereunder shall preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity.
9.7No Inconsistent Action. The parties hereto shall not voluntarily undertake or
fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.
9.8Construction. This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary: (a) the plural
includes the singular and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(f) all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.
9.9Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before an
arbitrator in New York, New York in accordance with the Employment Arbitration
Rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitration award in any court having jurisdiction.
Notwithstanding the foregoing, (a) the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Articles VI or
VII of this Agreement and the Executive hereby consents that such restraining
order or injunction may be granted without requiring the Company to post a bond,
and (b) the Executive shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Section 7.4(b) of this Agreement and the
Company hereby consents that such restraining order or injunction may be granted
without requiring the Executive to post a bond. Only individuals who are: (i)
lawyers engaged full-time in the practice of law and (ii) on the AAA register of
arbitrators shall be selected as an arbitrator. Within twenty (20) days of the
conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. It is mutually agreed that the written
decision of the arbitrator shall

16

US-DOCS\118203644.4

--------------------------------------------------------------------------------

be valid, binding, final and non-appealable, provided, that the parties hereto
agree that the arbitrator shall not be empowered to award punitive damages
against any party to such arbitration. The arbitrator shall require the
non-prevailing party to pay the arbitrator’s full fees and expenses or, if in
the arbitrator’s opinion there is no prevailing party, the arbitrator’s fees and
expenses shall be borne equally by the parties thereto. In the event action is
brought to enforce the provisions of this Agreement pursuant to this Section
9.9, the non-prevailing parties shall be required to pay the reasonable
attorney’s fees and expenses of the prevailing parties, except that if in the
opinion of the court or arbitrator deciding such action there is no prevailing
party, each party shall pay its own attorney’s fees and expenses.
9.10Enforcement. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect: (a) such
provision shall be fully severable; (b) this Agreement shall be construed and
enforced as if such invalid, illegal or unenforceable provision had never
comprised a portion of this Agreement; and (c) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by
such invalid, illegal or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such invalid, illegal or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in substance to such invalid, illegal or unenforceable
provision as may be possible and be valid, legal and enforceable.
9.11Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
9.12Employee Acknowledgment. The Executive acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on the Executive’s own judgment.
9.13Section 409A.
(a)To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event that a majority of the Board determines that any amounts
payable pursuant to this Agreement may be subject to Section 409A, the Company
may adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to: (i) exempt such payments from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to such payments or
(ii) comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes under Section 409A; provided that no such
amendments, policies, procedures or actions shall reduce the economic value to
the Executive of this Agreement from the value of this Agreement (without taking
into account the effect of Section 409A) prior to the adoption or taking of such
amendments, policies, procedures or actions. No provision of this Agreement
shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of

17

US-DOCS\118203644.4

--------------------------------------------------------------------------------

Section 409A from the Executive or any other individual to the Company or any of
its Affiliates, employees or agents.
(b)To the extent that any installment payments under this Agreement are deemed
to constitute “nonqualified deferred compensation” within the meaning of Section
409A, for purposes of Section 409A (including, without limitation, for purposes
of Section 1.409A-2(b)(2)(iii) of the Department of Treasury Regulations), each
such payment that the Executive may be eligible to receive under this Agreement
shall be treated as a separate and distinct payment.
(c)To the extent that any reimbursements or corresponding in-kind benefits
provided to the Executive under this Agreement (including, without limitation,
the Health Payment and the Health Gross-Up Payment) are deemed to constitute
“deferred compensation” within the meaning of Section 409A to the Executive,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred,
and in any event in accordance with Section 1.409A-3(i)(1)(iv) of the Department
of Treasury Regulations. The amount of any such payments or expense
reimbursements in one calendar year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other calendar year, other
than an arrangement providing for the reimbursement of medical expenses referred
to in Section 105(b) of the Code, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
9.14Cooperation. During the Term hereof and thereafter, the Executive shall
cooperate with the Company in any disputes with third parties, internal
investigations or administrative, regulatory or judicial proceedings as
reasonably requested by the Company and at the Company’s sole cost and expense
(including, without limitation, the Executive being available to the Company
upon reasonable notice for interviews and factual investigations, at times and
on schedules that are reasonably consistent with the Executive’s other permitted
activities and commitments).
9.15Indemnification. To the maximum extent allowed under applicable law and the
Company’s By-Laws and other corporate organizational documents, in the event
that the Executive is a party to any threatened, pending or completed action,
suit or proceeding (other than any action, suit or proceeding arising under or
related to this Agreement or any other compensation agreement), whether civil,
criminal, administrative or investigative, by reason of the fact that he is or
was a director, officer, employee or agent of the Company, or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, the
Company shall indemnify the Executive and hold the Executive harmless against
all expenses (including reasonable and documented attorneys’ fees and costs
incurred by the Executive), judgments, fines and amounts paid in settlement
(subject to the Company’s consent, with such consent not to be unreasonably
withheld) actually and reasonably incurred by the Executive, as and when
incurred, in connection with such action, suit or proceeding; provided that the
Executive acted in good faith and in a manner he reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe the
Executive’s conduct was unlawful. The termination of any action, suit or
proceeding

18

US-DOCS\118203644.4

--------------------------------------------------------------------------------

by judgment, order, settlement, conviction, or a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Executive did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Company, or that, with respect to any
criminal action or proceeding, the Executive had reasonable cause to believe
that the Executive’s conduct was unlawful. The provisions of this Section 9.15
shall not be deemed exclusive of any other rights of indemnification to which
the Executive may be entitled or which may be granted to the Executive, and it
shall be in addition to any rights of indemnification to which he may be
entitled under any policy of insurance. These provisions shall continue in
effect after the Executive has ceased to be an officer or director of the
Company.
9.16No Mitigation. The Executive shall have no obligation to mitigate any
payments due hereunder.

[Signature Pages Follow]



19

US-DOCS\118203644.4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



THE CONTAINER STORE GROUP, INC.









By:  \s\Melissa Reiff

Name:  Melissa Reiff

Title: Chief Executive Officer















[Employment Agreement with Melissa Collins]

US-DOCS\118203644.4

--------------------------------------------------------------------------------

EXECUTIVE







By:  \s\Melissa Collins

Melissa Collins









[Employment Agreement with Melissa Collins]

US-DOCS\118203644.4

--------------------------------------------------------------------------------

EXHIBIT A



Form of Release Agreement



Melissa Collins (the “Executive”) agrees for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue The Container Store Group, Inc., a Delaware corporation (the “Company”),
the Company’s past, present, or future parent, affiliated, related, and/or
subsidiary entities, and all of their past and present directors, shareholders,
officers, general or limited partners, employees, agents, and attorneys, and
agents and representatives of such entities, and employee benefit plans in which
the Executive is or has been a participant by virtue of the Executive’s
employment with the Company, from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected, which the
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date this release (the
“Release”) is executed, arising directly or indirectly out of, relating to, or
in any other way involving in any manner whatsoever, (a) the Executive’s
employment with the Company or the termination thereof or (b) the Executive’s
status as a holder of any securities of the Company based on any events or
circumstances arising or occurring on or prior to the date this Release is
executed, and any and all claims based on, relating to, or arising under
federal, state, or local laws, including without limitation claims of
discrimination, harassment, retaliation, wrongful discharge, breach of express
or implied contract, fraud, misrepresentation, defamation, liability in tort, or
for violation of public policy, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Securities Act of 1933, the
Securities Exchange Act of 1934 (the “Exchange Act”), the Texas Commission on
Human Rights Act, the Texas Anti-Retaliation Act, the Texas Labor Code, the
Sarbanes-Oxley Act, and similar state or local statutes, ordinances, and
regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this general release shall not extend to (i) benefit claims
under employee pension benefit plans in which the Executive is a participant by
virtue of the Executive’s employment with the Company or to benefit claims under
employee welfare benefit plans (e.g., claims for medical care, death, or onset
of disability), (ii) accrued and vested benefits under applicable employee
benefit plans, or the Executive’s right to continue or convert coverage under
certain employee benefit plans, in accordance with the terms of those plans and
applicable law; (iii) any obligation under this Release, or under that
Employment Agreement entered into on and effective as of August 31, 2020, by and
between the Company and the Executive, assumed by any party thereto; and (iv)
reporting possible violations of federal law or regulation to, otherwise
communicating with or participating in any investigation or proceeding that may
be conducted by, or providing documents and other information, without notice to
the Company, to, any federal, state or local governmental authority, including
in accordance with the provisions of and rules promulgated

US-DOCS\118203644.4

--------------------------------------------------------------------------------

under Section 21F of the Exchange Act or Section 806 of the Sarbanes-Oxley Act,
as each may have been amended from time to time, or any other whistleblower
protection provisions of state or federal law or regulation. Pursuant to 18 USC
Section 1833(b), the Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (x) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (y) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.



The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). The Executive understands
and warrants that he has been given a period of twenty-one (21) days to review
and consider this Release and such period shall not be affected or extended by
any changes, whether material or immaterial, that might be made to this Release.
The Executive is hereby advised to consult with an attorney prior to executing
the Release. By the Executive’s signature below, the Executive warrants that he
has had the opportunity to do so and to be fully and fairly advised by that
legal counsel as to the terms of this Release. The Executive further warrants
that he understands that he may use as much or all of his twenty-one (21)-day
period as he wishes before signing, and warrants that he has done so.

The Executive further warrants that he understands that he has seven (7) days
after signing this Release to revoke the Release by notice in writing to
_____________________________________________________________________________.
This Release shall be binding, effective, and enforceable upon both parties upon
the expiration of this seven (7)-day revocation period without _____________
having received such revocation, but not before such time.





* * * * *





The Executive acknowledges and agrees that this Release is a legally binding
document and the Executive’s signature will commit the Executive to its terms.
 The Executive acknowledges and agrees that the Executive has carefully read and
fully understands all of the provisions of this Release and that the Executive
voluntarily enters into this Release by signing below.  Upon execution, the
Executive agrees to deliver a signed copy of this Release to .



____________________________________

Melissa Collins

Date:  _______________________________

US-DOCS\118203644.4

--------------------------------------------------------------------------------